             Case 2:16-cr-00363-JCM-GWF Document 43 Filed 07/29/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA


UNITED STATES OF AMERICA
                                                     JUDGMENT
                         Plaintiff,
       v.                                            Case Number: 2:16-CR-363 JCM (GWF)
NOAH PATRICK FIELDS,                                    5HODWHGFDVH 2:20-cv-01063-JCM


                         Defendant.


       Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
       the jury has rendered its verdict.

       Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
       or heard and a decision has been rendered.

       Decision by Court. This action came for consideration before the Court. The issues have been
       considered and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED
Petitioner's motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 40 be, and the same
hereby is, GRANTED.

IT IS FURTHER ORDERED that petitioner's consecutive sentence of 84 months imprisonment for count two,
use of a firearm during and in relation to "a crime of violence" in violation of 18 U.S.C. § 924(c)(1)(A) 33 be,
and the same hereby is, VACATED.

IT IS FURTHER ORDERED that petitioner's consecutive sentence of 51 months imprisonment and
supervised release term of 5 years for count one, aiding and abetting Hobbs Act robbery 33 be, and the same
hereby is, REINSTATED.


       July 29, 2020
       ____________________                                  DEBRA K. KEMPI
       Date                                                 Clerk



                                                              /s/ H. Magennis
                                                            Deputy Clerk
